Opinion issued January 29, 2004


     









In The
Court of Appeals
For The
First District of Texas




NO. 01-02-00478-CR
NO. 01-02-00479-CR




ZARICH MARTIN DAVIS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 400th District Court
Fort Bend County, Texas
Trial Court Cause Nos. 32661C & 32663C




MEMORANDUM OPINION

          This case was submitted on April 22, 2003.  We have not yet issued mandate. 
The Court has received a certified Proof of Death Letter from the Harris County
Medical Examiner indicating that appellant died on December 27, 2003.
          The death of an appellant during the pendency of an appeal of a criminal
conviction deprives this Court of jurisdiction.  See Freeman v. State, 11 S.W.3d 240 
(Tex. Crim. App. 2000).  When an appellant dies after an appeal is perfected, but
before this Court issues the mandate, the appeal is to be permanently abated.  See
Tex. R. App. P. 7.1(a)(2).
          Accordingly, these appeals are ordered permanently abated.  All pending
motions in these appeals are overruled as moot.  The Clerk of the Court is ordered to
issue mandate immediately.  See Tex. R. App. P. 18.1.
 
 
                                                             Elsa Alcala
                                                             Justice
 
Panel consists of Justices Jennings, Alcala, and Hedges.

Do not publish.  Tex. R. App. P. 47.4.